Citation Nr: 0809587	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to medication taken for 
service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 RO decision which, in 
pertinent part, denied service connection for a 
gastrointestinal disability, to include as secondary to 
medication taken for service-connected disabilities.

In October 2005, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript has been 
associated with the file.  In February 2006, the Board 
remanded the case for further development.  It now returns 
for appellate consideration.


FINDING OF FACT

Gastrointestinal problems were not manifest during service, 
and the preponderance of the evidence shows that the 
veteran's current gastrointestinal disability is not 
otherwise attributable to service, to include as secondary to 
medication taken for service-connected disabilities.


CONCLUSION OF LAW

The veteran's gastrointestinal disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2001 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The August 2001 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded an appropriate medical examination 
in March 2002, and an additional medical opinion was obtained 
in March 2006.  Further examination or opinion is not needed 
on the claim because, at a minimum, there is no persuasive 
and competent evidence that the claimed condition may be 
associated with the veteran's military service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran claims that he suffers from a gastrointestinal 
disability secondary to medication he has taken to relieve 
the pain from his service-connected disabilities.  For the 
reasons that follow, the Board concludes that service 
connection for a gastrointestinal disability is not warranted 
on either a direct or secondary basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 
Vet. App. 374 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused or aggravated by a service 
connected disability.  Id.

In other words, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

The report of a VA examination conducted in March 2002 shows 
that the veteran suffers from GERD and a hiatal hernia.  The 
Board is thus satisfied that there is evidence establishing a 
current disability and now proceeds to address whether the 
veteran's gastrointestinal disability is attributable to 
service directly or to a service-connected disability on a 
secondary basis.

To afford the veteran every possible consideration, the Board 
first considers the veteran's claim of service connection on 
a direct basis.

The veteran's service medical records do not reflect any 
complaints, findings, treatment, or diagnoses of 
gastrointestinal problems.  At the veteran's separation 
examination in April 1978, the examiner noted that the 
veteran had a normal abdomen and viscera, including hernia.  
The first record of the veteran's diagnosis of a 
gastrointestinal disability comes from an April 1998 VA 
treatment report, which states that the veteran had a history 
of GERD.  The Board notes that this report was written almost 
20 years after the veteran was separated from service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability weighs 
heavily against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  There is no evidence, 
except the veteran's own statements, that associates his 
gastrointestinal disability to service.  The veteran, as a 
lay person, has not been shown to be capable of making 
medical conclusions; thus, his statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the veteran cannot provide a competent opinion 
regarding diagnosis or causation, and as there is no evidence 
that the veteran had a gastrointestinal disability during 
service, service connection on a direct basis is not 
warranted.

The Board now proceeds to consider the veteran's claim of 
service connection on a secondary basis.  The evidence of 
record shows that the veteran was struck by a taxi cab in 
Korea in December 1977.  He sustained multiple injuries for 
which he has been service-connected.

At a VA examination in August 1999, the veteran reported 
having gastrointestinal problems since being treated with 
codeine, aspirin, and Motrin, and drinking alcohol.  The 
veteran was diagnosed with hiatal hernia, esophageal 
dismotility, and chronic gastritis.  The examiner noted that 
the veteran's gastritis was initially caused by excessive 
alcohol intake, but that chronic non-steroidal anti-
inflammatory use over the years had served to perpetuate the 
problem.  The examiner further opined that alcoholism and 
anti-inflammatory use each accounted for 50 percent of the 
veteran's gastritis symptomatology.

In March 2002, the veteran was afforded another VA 
gastrointestinal examination.  The examiner noted the 
veteran's past medical history and diagnosed the veteran with 
a hiatal hernia with GERD (abnormal esophageal motility).  
Furthermore, the examiner concluded that the veteran's 
gastritis had been resolved.

In February 2006, the Board requested a medical opinion as to 
whether the veteran's gastrointestinal disability was caused 
or aggravated by medication taken for his service-connected 
disabilities.  In his March 2006 opinion, the physician noted 
that the veteran had a longstanding history of GERD and a 
hiatal hernia which are not caused by nonsteroidal anti-
inflammatory drugs such as ibuprofen.  The physician further 
stated that abdominal pain could be aggravated by ibuprofen, 
which can cause gastritis.  He concluded that the veteran's 
current gastrointestinal problems were less likely than not 
due to, or the result of, his service-connected disabilities.  
In June 2006, the physician submitted an addendum to his 
February 2006 opinion.  In that addendum, the physician 
stated that the veteran currently had GERD and hiatal hernia 
only, with no gastritis.  The physician additionally noted 
that the veteran was taking Tylenol for pain and not 
ibuprofen.

In sum, the only evidence relating the veteran's current 
gastrointestinal disability to medication taken for service-
connected injuries is his own statements.  At the veteran's 
August 1999 VA examination, the examiner noted that only the 
veteran's gastritis resulted from the use of anti-
inflammatory medication.  In March 2002, it was determined 
that the veteran's gastrointestinal disability consisted only 
of hiatal hernia with GERD (abnormal esophageal motility), 
and the examiner specifically noted that the veteran's 
gastritis had resolved.  A February 2006 VA opinion with a 
June 2006 addendum continues to show no evidence of gastritis 
but that, in general, gastritis can be aggravated by 
ibuprofen usage.  It was later clarified that the veteran 
takes Tylenol not Ibuprofen.  Further, it was opined that the 
veteran's current gastrointestinal disabilities--GERD and 
hiatal hernia cannot be caused by nonsteroidal anti-
inflammatory drugs such as ibuprofen.  

Consequently, as the medical evidence shows both that the 
veteran's gastrointestinal disability consists only of GERD 
and a hiatal hernia and that neither of those conditions can 
result from the use of anti-inflammatory medications, the 
Board concludes that service connection on a secondary basis 
is also not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.


ORDER

Entitlement to service connection for a gastrointestinal 
disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


